PER CURIAM.
Defendant was found guilty by a district court jury of a charge of burglary, Minn.St. 609.58, subd. 2(3), and was sentenced by the trial court to a maximum term of 5 years in prison, with execution stayed during the pendency of his appeal to this court.
Issues raised by defendant are (1) whether the trial court erred in refusing to dismiss the indictment on the ground that there was insufficient evidence to support it; (2) whether the trial court abused its discretion in refusing to order a change of venue on the ground that defendant could not get a fair trial in the county; and (3) whether under the totality of the circumstances defendant was denied a fair trial. Review of the record discloses these claims are without merit.
Affirmed.